           Case 2:19-cv-01633-RSM-BAT Document 42 Filed 06/17/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   MATTHEW WRIGHT,

 9                             Plaintiff,               CASE NO. 2:19-cv-01633-RSM-BAT

10           v.                                         AMENDED PRETRIAL SCHEDULE
                                                        ORDER
11   MICHAEL HATHAWAY, et al.,

12                             Defendants.

13          Based on Defendants’ unopposed motion to extend deadlines (Dkt. 40) and Defendants’
14   pending motion to dismiss (Dkt. 25 Report and Recommendation), the court amends the
15   dispositive motions deadline from June 19, 2020 until August 19, 2020, and mediation deadline
16   from June 26, 2020 until August 26, 2020.
17          DATED this 17th day of June, 2020.
18

19                                                     A
                                                       BRIAN A. TSUCHIDA
20                                                     Chief United States Magistrate Judge

21

22

23



     AMENDED PRETRIAL SCHEDULE ORDER
     -1
